891 So. 2d 1215 (2005)
Gene TURNER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-2510.
District Court of Appeal of Florida, Third District.
February 2, 2005.
Gene Turner, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before SHEPHERD, SUAREZ, and CORTINAS, JJ.

ON MOTION FOR REHEARING GRANTED
PER CURIAM.
Affirmed. See McCall v. State, 862 So. 2d 807, 808 (Fla. 2d DCA 2004) (under the habitual felony offender statute, "a sentence includes the sanction of probation") (appeal docketed for review in Florida Supreme Court, SC04-136); Render v. State, 742 So. 2d 503 (Fla. 3d DCA 1999) (probation is a "sentence" for habitualization purposes).
We also certify conflict with Richardson v. State, 884 So. 2d 950 (Fla. 4th DCA 2004) (holding that probation is not a sentence) (appeal docketed for review in Florida Supreme Court, SC04-174).
Affirmed. Conflict certified.